Case 1:19-cv-24233-JJO Document 57 Entered on FLSD Docket 11/19/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-24233-CIV-O’SULLIVAN


 MERCEDES GUINAND-DAO,
      Plaintiff,
 vs.

 BAPTIST HEALTH OF SOUTH FLORIDA, INC.,
       Defendant.
 ____________________________________/

                                                ORDER

         THIS MATTER is before the Court following an informal discovery conference held

 before the undersigned on November 19, 2020. Having heard from the parties, in accordance

 with the rulings from the bench and for the reasons stated on the record, it is

         ORDERED AND ADJUDGED that on or before Tuesday, November 24, 2020, the

 defendant shall provide to plaintiff’s counsel the subject patient chart for the day that the

 incorrect medication or incorrect amount of medication was administered to the subject patient.

 The plaintiff’s counsel shall not disclose the patient chart outside of this litigation. The

 defendant may redact the patient’s information from the portion of the chart provided to the

 plaintiff’s counsel. The plaintiff’s counsel shall not disseminate the information contained in the

 patient file except as necessary for counsel to pursue this litigation. The plaintiff herself shall

 not be provided a copy of the subject patient file.

         DONE AND ORDERED, in Chambers, at Miami, Florida, this 19th day of November

 2020.



                                        ______________________________________
                                        JOHN J. O'SULLIVAN
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
